 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JARROD GORDON,                                       1:18-cv-01223-DAD-SAB (PC)

12                       Plaintiff,                        ORDER DENYING PLAINTIFF’S MOTION
                                                           TO ENFORCE SETTLEMENT AGREEMENT
13           v.
                                                           (ECF No. 49)
14    MARQUEZ, et al.,
15                       Defendants.
16

17

18          Plaintiff Jarrod Gordon (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

20          On May 10, 2019, a settlement conference was held before the undersigned. The terms

21   and conditions of the settlement agreement were placed on the record and the Court retained

22   jurisdiction to enforce the settlement. (ECF No. 44.)

23          On May 16, 2019, the parties filed a stipulation to dismiss this action with prejudice

24   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), (ECF No. 46), and the action was

25   terminated by operation of law, (ECF No. 48).

26          On December 2, 2019, Plaintiff filed a “Motion for Injunction to Have Defendant Pay

27   Plaintiff Agreement of Settlement.” (ECF No. 49.) In his motion, Plaintiff stated that as of

28   November 24, 2019, he had not received payment pursuant to the settlement agreement, and

                                                       1
 1   therefore sought an order for Defendant to pay Plaintiff the agreed upon amount. The motion was

 2   not signed under penalty of perjury. (Id.) The Court construed Plaintiff’s motion as a motion to

 3   enforce the settlement agreement and ordered Defendant Marquez to file a response within

 4   twenty-one days. (ECF No. 50.)

 5          Defendant Marquez filed a response on December 11, 2019, in the form of a declaration

 6   of defense counsel. (ECF No. 51.) In his declaration, counsel states that he received

 7   confirmation on December 9, 2019 from the CDCR Office of Legal Affairs that CDCR disbursed

 8   the settlement funds to Plaintiff’s inmate trust account on September 19, 2019, after deducting

 9   Plaintiff’s outstanding restitution and other obligations in accordance with the terms of the

10   Settlement Agreement. The declaration is signed under penalty of perjury. (Id.)

11          The deadline for Plaintiff to file a response has expired, and the Court has received no

12   communication from Plaintiff. The motion is deemed submitted. Local Rule 230(l).

13          Based on the information currently before the Court, it appears that CDCR has disbursed

14   the settlement funds to Plaintiff in accordance with the terms of the Settlement Agreement.

15   Therefore, Plaintiff’s motion to enforce the settlement agreement, (ECF No. 49), is DENIED.

16
     IT IS SO ORDERED.
17

18      Dated:     December 27, 2019                          /s/ Barbara    A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28

                                                       2
